 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7
      TERESA PFAFFLE,
 8                                                 Case No: 2:17-CV-0407-TOR
                               Plaintiff,
 9                                                 ORDER GRANTING DEFENDANT’S
            v.                                     (SECOND) MOTION FOR
10                                                 SUMMARY JUDGMENT
      BNSF RAILWAY COMPANY, a
11    Delaware corporation,

12                             Defendant.

13

14         BEFORE THE COURT is Defendant BNSF Railway Company’s (Second)

15   Motion for Summary Judgment (ECF No. 57). The Court held a hearing on the

16   motion on February 12, 2020. Troy Y. Nelson appeared on behalf of the Plaintiff.

17   Andrew J. Mitchell appeared on behalf of the Defendant. The Court has reviewed

18   the record and files herein, heard from counsel and is fully informed. For the

19   reasons discussed below, the Motion is granted.

20


        ORDER GRANTING DEFENDANT’S (SECOND) MOTION FOR
        SUMMARY JUDGMENT ~ 1
 1                               STANDARD OF REVIEW

 2         A movant is entitled to summary judgment if “there is no genuine dispute as to

 3   any material fact and [] the movant is entitled to judgment as a matter of law.” Fed. R.

 4   Civ. P. 56(a). A fact is “material” if it might affect the outcome of the suit under the

 5   governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue

 6   is “genuine” where the evidence is such that a reasonable jury could find in favor of

 7   the non-moving party. Id. The moving party bears the “burden of establishing the

 8   nonexistence of a ‘genuine issue.’” Celotex Corp. v. Catrett, 477 U.S. 317, 330

 9   (1986). “This burden has two distinct components: an initial burden of production,

10   which shifts to the nonmoving party if satisfied by the moving party; and an ultimate

11   burden of persuasion, which always remains on the moving party.” Id.

12         In deciding, only admissible evidence may be considered. Orr v. Bank of

13   America, NT & SA, 285 F.3d 764 (9th Cir. 2002). Mere allegations or denials in the

14   pleadings are not enough. Liberty Lobby, 477 U.S. at 248. Further, “evidence of the

15   non-movant is to be believed, and all justifiable inferences are to be drawn in [the non-

16   movant’s] favor.” Id. at 255. However, the “mere existence of a scintilla of evidence”

17   will not defeat summary judgment. Id. at 252. Per Rule 56(c), parties must support

18   assertions by “citing to particular parts of the record” or “showing that the materials

19   cited do not establish the absence or presence of a genuine dispute, or that an adverse

20   party cannot produce admissible evidence to support the fact.”


        ORDER GRANTING DEFENDANT’S (SECOND) MOTION FOR
        SUMMARY JUDGMENT ~ 2
 1                                      DISCUSSION

 2         In short, Plaintiff Theresa Pfaffle injured her shoulder when trying to

 3   remove a bent spike with a “claw bar” while working for Defendant BNSF

 4   Railway Company. ECF No. 58 at 2. Plaintiff subsequently filed this suit,

 5   alleging Defendant is liable under the Federal Employer Liability Act. Now,

 6   Defendant BNSF Railway Company moves the Court to enter summary judgment

 7   in its favor on Plaintiff’s claim. Plaintiff opposes the Motion.

 8         In response to mounting concern about the number and severity of railroad

 9   employees’ injuries, Congress in 1908 enacted FELA to provide a compensation

10   scheme for railroad workplace injuries, pre-empting state tort remedies. Norfolk

11   Southern Ry. Co. v. Sorrell, 549 U.S. 158, 165 (2007). FELA provides a statutory

12   cause of action sounding in negligence:

13         [E]very common carrier by railroad . . . shall be liable in damages to any
           person suffering injury while he is employed by such carrier . . . for such
14         injury or death resulting in whole or in part from the negligence of any of the
           officers, agents, or employees of such carrier. . . .
15

16   45 U.S.C. § 51. FELA is distinct from common law tort claims in that it relaxes

17   the evidentiary standard for causation:

18         The test of a jury case under the FELA “is simply whether the proofs justify
           with reason the conclusion that employer negligence played any part, even
19         the slightest, in producing the injury . . . for which damages are sought.”

20


        ORDER GRANTING DEFENDANT’S (SECOND) MOTION FOR
        SUMMARY JUDGMENT ~ 3
 1   Fulk v. Illinois Cent. R. Co., 22 F.3d 120, 124 (7th Cir. 1994) (quoting Rogers v.

 2   Missouri Pacific R. Co., 352 U.S. 500, 506 (1957)). “Nevertheless, because the

 3   FELA is not a strict liability statute, plaintiffs still must prove the traditional

 4   common law elements of negligence, including foreseeability, duty, breach, and

 5   causation.” Id. (citations omitted).

 6         Under FELA, employers have a duty to provide a reasonably safe work site

 7   and tools to use:

 8         The employer’s duty to its employees is to use reasonable care and prudence
           to the end that the place in which they are required to work, and the
 9         appliances with which they work, are reasonably suitable and safe for the
           purpose, and in the circumstances, in which they are to be used. The test is
10         not whether the tools to be used and the place in which the work is to be
           performed are absolutely safe, nor whether the employer knew the same to
11         be unsafe, but whether or not the employer has exercised reasonable care
           and diligence to make them safe.
12

13   Atlantic Coast Line R. Co. v. Dixon, 189 F.2d 525, 527 (5th Cir. 1951). This does

14   not require the employer to provide the safest tool on the market:

15         The rule of law is: That the employer is under a duty to exercise ordinary
           care to supply machinery and appliances reasonably safe and suitable for the
16         use of the employee, but is not required to furnish the latest, best, and safest
           appliances, or to discard standard appliances upon the discovery of later
17         improvements, provided those in use are reasonably safe and suitable.

18   Chicago & N. W. Ry. Co. v. Bower, 241 U.S. 470, 473–74 (1916). “Certainly[,]

19   the customary practice of an industry is admissible on the score of the absence of

20   negligence.” Hoyt v. Central R. R., 243 F.2d 840, 844 (3rd Cir. 1957)


        ORDER GRANTING DEFENDANT’S (SECOND) MOTION FOR
        SUMMARY JUDGMENT ~ 4
 1         Plaintiff contends “Defendant BNSF breached its duty to Pfaffle by failing

 2   to provide a safe work place by (1) not providing Pfaffle with an available

 3   mechanical arm or a hydraulic spike puller after she repeatedly asked for these

 4   tools” and “(2) placing her in a job that was beyond her physical capacity.” ECF

 5   No. 63 at 9. Plaintiff does not aver the claw bar was defective. See ECF No. 59 at

 6   3. As such, Plaintiff asserts a general claim that use of a claw bar is unreasonably

 7   unsafe (necessitating the use of a different tool) and a particularized claim that

 8   using the claw bar was not safe for her.

 9         As for the general claim that the claw bar is unreasonably unsafe, other

10   courts that have addressed the issue have found the use of a claw bar for removing

11   spikes does not present an unreasonable risk of harm. In Miller v. BNSF Railway

12   Company, 2017 WL 1880603, at * 4 (D.Colo. 2017), the defendant submitted an

13   expert opinion stating the claw bar was reasonably safe. The court determined that

14   the plaintiff failed to introduce “contrary evidence showing the claw bar was

15   unsafe either in general of in [the] specific circumstance” and granted the

16   defendant’s motion for summary judgment. In Maxwell v. CSX Transportation

17   Inc., 2015 WL 12862524, at *2 (N.D.Ga. 2015), the court determined plaintiffs had

18   failed to establish the Defendant was negligent in requiring him to use a claw bar,

19   reasoning: “[p]laintiff has presented no evidence that a claw bar, which the crew

20   was forced to use in the absence of the hydraulic device, is an unsafe device when


        ORDER GRANTING DEFENDANT’S (SECOND) MOTION FOR
        SUMMARY JUDGMENT ~ 5
 1   in good condition and used properly.” See also Edsall v. CSX Transp., Inc., 2007

 2   WL 4608788, at *4 (N.D.Ind. 2007) (finding potential FELA claim where the

 3   plaintiff was required “to use a claw bar to remove a spike from a new tie in a

 4   situation where he had ‘terrible’ footing and could not square his body to his

 5   work”).

 6         Here, the Parties do not dispute that claw bars are routinely used for

 7   removing spikes in the railroad industry. This is evidence that the claw bar is

 8   reasonably safe. Further, Plaintiff concedes the claw bar is made to remove bent

 9   spikes and that “it’s safe for what it’s made for.” ECF No. 60-1 at 23. Plaintiff has

10   not provided any evidence to the contrary. While Plaintiff asserts use of a

11   hydraulic machine would reduce the risk of harm, this does not, in itself, create a

12   genuine issue as to the efficacy of the claw bar—while the existence of other tools

13   may bear on whether the decision was reasonable, Plaintiff must ultimately show

14   that it was unreasonable for BNSF to have employees pull spikes with a non-

15   hydraulic spike puller. Plaintiff’s bald attestation that using the “claw bar to

16   manually remove spikes is unreasonably dangerous, to [her] at a minimum, based

17   on [her] 20 years of Maintenance of Way experience and observations of the other

18   injuries associated with this task” is not enough to create a genuine issue. See ECF

19   No. 65 at 4; F.T.C. v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir.

20   1997) (“A conclusory, self-serving affidavit, lacking detailed facts and any


        ORDER GRANTING DEFENDANT’S (SECOND) MOTION FOR
        SUMMARY JUDGMENT ~ 6
 1   supporting evidence, is insufficient to create a genuine issue of material fact.”). As

 2   such, Plaintiff’s general claim that use of the claw bar is unreasonable fails.

 3          Plaintiff has also failed to demonstrate BNSF was negligent in having her

 4   work “a job that was beyond her physical capacity.” ECF No. 63 at 9; see ECF

 5   No. 64 at 3 (Plaintiff “does not believe using the claw bar is safe, at least for her”).

 6   Plaintiff admits she received adequate training on how to use the claw bar and was

 7   able to use the claw bar without injury numerous times before. ECF No. 60-1 at

 8   13, 17-18. Plaintiff also admits that the Foreman gave a job briefing the day of the

 9   injury and that she did not raise any safety concerns at that time. ECF No. 58 at 3;

10   60-1 at 18. While Plaintiff asserts she requested alternative tools in the past, ECF

11   No. 63 at 4, she does not explain why Defendant should have been otherwise

12   aware she was not fit for the position. Accordingly, Plaintiff’s particularized claim

13   also fails.

14   ACCORDINGLY, IT IS HEREBY ORDERED:

15          Defendant’s Motion for Summary Judgment (ECF No. 58) is GRANTED.

16          The District Court Executive is directed to enter this Order, enter judgment

17   for Defendant, furnish copies to counsel, and close the file.

18          DATED February 12, 2020.

19

20                                    THOMAS O. RICE
                               Chief United States District Judge

        ORDER GRANTING DEFENDANT’S (SECOND) MOTION FOR
        SUMMARY JUDGMENT ~ 7
